Name: Council Regulation (EC) No 398/94 of 21 February 1994 amending Regulation (EEC) No 3433/91 imposing a definitive anti-dumping duty on imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and authorizing the definitive collection of a provisional anti-dumping duty
 Type: Regulation
 Subject Matter: competition;  Asia and Oceania;  agri-foodstuffs;  consumption;  trade
 Date Published: nan

 Avis juridique important|31994R0398Council Regulation (EC) No 398/94 of 21 February 1994 amending Regulation (EEC) No 3433/91 imposing a definitive anti-dumping duty on imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and authorizing the definitive collection of a provisional anti-dumping duty Official Journal L 054 , 25/02/1994 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 29 P. 0102 Swedish special edition: Chapter 11 Volume 29 P. 0102 COUNCIL REGULATION (EC) No 398/94 of 21 February 1994 amending Regulation (EEC) No 3433/91 imposing a definitive anti-dumping duty on imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand and authorizing the definitive collection of a provisional anti-dumping dutyTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 12 thereof, Having regard to the Commission proposal, submitted after consultation within the Advisory Committee as provided for under the aforementioned Regulation, Whereas, A. Provisional measures (1) The Council, by Regulation (EEC) No 3433/91 (2), imposed a definitive anti-dumping duty on imports of gas-fuelled, non-refillable pocket flint lighters originating in Japan, the People's Republic of China, the Republic of Korea and Thailand. The Commission, by Decision 91/604/EEC (3), accepted an undertaking offered by Thai Merry Co. Ltd, a Thai producer, the imports of which were consequently excluded from the payment of anti-dumping duties. (2) Thai Merry Co. Ltd has, by correspondence dated 18 August 1993, withdrawn its undertaking. Subsequently the Commission imposed, by Regulation (EEC) No 2957/93 (4), a provisional duty on imports into the Community of gas-fuelled, non-refillable pocket flint lighters, falling within CN code ex 9613 10 00 (Taric code 9613 10 00 * 10), originating in Thailand, and produced by Thai Merry Co. Ltd, (Taric additional code: 8740). B. Subsequent Procedure (3) Following the imposition of the provisional anti-dumping duty, the Community industry requested, and was granted, an opportunity to be heard by the Commission and made its views knows. (4) No new arguments were put forward in connection with the withdrawal of the undertaking by Thai Merry Co. Ltd. The findings of Regulation (EEC) No 2957/93 in this respect are therefore confirmed by the Council. Furthermore, the Council has no reason to believe that the definitive findings made during the investigation leading to the adoption of Regulation (EEC) No 3433/91 require modification. No arguments were presented by any interested party in this respect. C. Duties (5) Since the general country-wide duty established by Regulation (EEC) No 3433/91 was based on the situation of Thai Merry Co. Ltd, the only amendment to that Regulation which is necessary is to remove the exemption of Thai Merry Co. Ltd from this duty. D. Collection of provisional duty (6) By virtue of the extent of the dumping margin established and the seriousness of the injury caused to the Community producers, it is also necessary to collect definitively and in their entirety the amounts secured by way of provisional anti-dumping duty, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (3) of Regulation (EEC) No 3433/91 shall be deleted. Article 2 The amounts secured by way of the provisional anti-dumping duty imposed pursuant to Regulation (EEC) No 2957/93 shall be definitively collected. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1994. For the Council The President Th. PANGALOS (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 326, 28. 11. 1991, p. 1. (3) OJ No L 326, 28. 11. 1991, p. 31. (4) OJ No L 267, 28. 10. 1993, p. 2.